Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-16 are presently allowed.

The following is an examiner's statement of reasons for allowance: 
	Claims 1, 8 and 9 are currently allowed because the closest prior art, Beer et al (US 2007/0026567) discloses an antenna package comprising a layer stack, including a first side and a second side opposite to the first side; a plastic encapsulation layer disposed on the first side of the rewiring layer stack, an antenna disposed on a surface of the plastic encapsulation layer away from the rewiring layer stack; a lens disposed on an outer surface of the antenna away from the plastic encapsulation layer, a chip flip-chip bonded to the second side of the rewiring layer stack and electrically connected to the rewiring layer stack; and a protruded solder ball; However, Beer fails to specifically teach, among with other features, a feeder line disposed on the first side of the rewiring layer stack wherein the feeder line comprises a first end electrically connected with the rewiring layer stack and a second end opposite to the first end; the plastic encapsulation encapsulating the feeder line and exposing the second end of the feeder line; the antenna is electrically connected to the second end of the feeder line, and the protruded solder ball disposed on the second side of the rewiring layer stack and electrically connected with the rewiring layer stack in the manner as recited in the claims 1. 8 and corresponding method claim 9.
Claims 2-7 and 10-16 are allowed for depending on claims 1 and 9 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
						Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trinh Vo Dinh whose telephone number is (571) 272-1821 and email address is. The examiner can normally be reached on Flex 9am-7pm ET Monday & Thursday & Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez Cruz, can be reached on  (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
March 03, 2022

/TRINH V DINH/for Trinh V Dinh, Patent Examiner of Art Unit 2845